[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT (#109)
The defendant's motion for summary judgment (#109) is denied. "Practice Book § 384 provides that summary judgment shall be rendered forthwith if the pleadings, affidavits and any other proof submitted show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law. In deciding a motion for summary judgment, the trial court must view the evidence in the light most favorable to the nonmoving party." Barrett v. Danbury Hospital,232 Conn. 242, 250, 654 A.2d 748 (1995). The plaintiff's affidavit and her sister's affidavit create a genuine issue of material fact as to whether the defendant's conduct was intentional within the meaning of Suarez v. Dickmont PlasticsCorp., 229 Conn. 99, 109-10, 639 A.2d 507 (1994). CT Page 7819
RYAN, J.